DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/26/21 has been entered. Claims 1-2, 4-14, 16-36 remain pending in the application. Applicant’s amendments to the Claims have overcome each Objection previously set forth in the Non-Final Office Action mailed 01/28/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siess et al. (US 2019/0105437), herein referred to as Siess.
Regarding claim 1, Siess discloses a blood pump comprising: a non-expandable impeller assembly comprising an inner diameter (e.g., Fig 1 and [0044] an impeller (not shown) is provided to cause the blood to flow into the blood flow inlet 3 towards and out of the blood flow outlet 4); a collapsible and expandable region disposed distal to, and in fluid communication with, the non-expandable impeller assembly and comprising a housing defining a lumen therethrough (e.g. Fig. 2 – filter 10, and [0009] filter is expandable from a compressed configuration to an expanded configuration), a proximal end with an outer diameter and an inner diameter and a distal end with an outer diameter and an inner diameter (Fig. 2); and a non-expandable inlet region defining a plurality of inlet apertures between a proximal end and a distal end of the non-expandable inlet region, the plurality 
Regarding claim 2, Siess further discloses wherein the outer diameter of the distal end of the collapsible and expandable region is greater than the outer diameter of the proximal end of the collapsible and expandable region (e.g. Fig 2).
Regarding claim 4, Siess further discloses wherein the collapsible and expandable region comprises a single region having an inner diameter that decreases from the distal end of the collapsible and expandable region to the proximal end of the collapsible and expandable region (e.g. Fig 2).
Regarding claim 5, Siess further discloses wherein the inner diameter of the non-expandable impeller assembly is the same as the inner diameter of the proximal end of the collapsible and expandable region (e.g. Fig. 2).
Regarding claim 6, Siess further discloses the distal end of the collapsible and expandable region comprising a flared profile (e.g. Fig. 2, conical shape interpreted as “flared”).
Regarding claim 7, Siess further discloses wherein the collapsible and expandable region comprises a shape memory material (e.g. [0010] At least a portion of the filter, or the entire filter, may comprise or may be made of a shape-memory material, such as a shape-memory alloy, preferably Nitinol).
Regarding claim 8, Siess further discloses wherein the shape memory material comprises a metal and/or a polymer (e.g. [0010]).
Regarding claim 9, Siess further discloses wherein the collapsible and expandable region is biased to expand (e.g. A shape-memory material is preferred when the filter is to exhibit expansion 
Regarding claim 10, Siess further discloses wherein the collapsible and expandable region comprises at least one of the outer profile shapes of the group consisting of: cylindrical, elliptical, conical, flared, and bell-shaped (e.g. Fig. 2).
Regarding claim 11, Siess further discloses wherein at least a portion of the collapsible and expandable region comprises a support structure comprising at least one of a stent structure and a polymer (e.g. [0044] A filter 10 is connected to the blood pump 1, more specifically attached to the catheter 100, and placed in the inferior vena cava IVC and abuts against the inner wall of the inferior vena cava IVC (stent structure)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Siess in view of Anagnostopoulos et al. (US 2016/0136343), herein referred to as Anagnostopoulos.
Regarding claim 12, Siess discloses the claimed invention except for the wherein the collapsible and expandable region comprises an expandable stent having at least one stent cell pattern.   Anagnostopoulos teaches that it is known to use wherein the collapsible and expandable region comprises an expandable stent having at least one stent cell pattern as set forth in [0038] (e.g. expandable centering frame or stent) and [0190] (e.g. circular stent zig-zag superelastic structure (cell pattern)) to allow conformation to an interior surface.  It would have been obvious 
Regarding claim 13, the modified Siess discloses the claimed invention but does not disclose wherein the expandable stent comprises at least one second stent cell pattern that is different from the first stent cell pattern. Anagnostopoulos teaches that it is known to use wherein the expandable stent comprises at least one second stent cell pattern that is different from the first stent cell pattern as set forth in [0045] (e.g. expandable frame may alternately comprise a slit tube, a tubular braid, a mesh or a twist of superelastic filaments (wires or tubes) or any combinations thereof) to allow conformation to different surfaces.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Siess, with wherein the expandable stent comprises at least one second stent cell pattern that is different from the first stent cell pattern as taught by Anagnostopoulos, since such a modification would provide the predictable results of allow conformation to different surfaces.
Claims 14, 16-17, 19, 20, 23-26, 28, 29, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Siess in view of Campbell et al. (US 20110004046), herein referred to as Campbell.
Regarding claim 14, Siess discloses a blood pump comprising: a non-expandable impeller assembly, comprising an inner diameter; a collapsible and expandable region disposed distal to, and in fluid communication with, the non-expandable impeller assembly and comprising a housing defining a lumen therethrough, a proximal end with an outer diameter and an inner diameter, a distal end with an outer diameter and an inner diameter, and a distal end defining an inlet, and wherein collapsible and expandable region is adapted to expand to an expanded configuration wherein the inner 
Siess discloses the claimed invention except for a first region comprising a decreasing inner diameter moving in the proximal direction, the first region disposed distal to, and in fluid communication with, the non-expandable impeller assembly, and a second region of constant inner diameter, the second region disposed proximal to and in fluid communication with, the first region.   Campbell teaches that it is known to use a first region comprising a decreasing inner diameter moving in the proximal direction, the first region disposed distal to, and in fluid communication with, the non-expandable impeller assembly, and a second region of constant inner diameter, the second region disposed proximal to and in fluid communication with, the first region as set forth in Fig. 13A and [0073] (Inlet 52 can include an outward taper or flare 132) to aid in fluid flow into the expandable portion of the cannula. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Siess, with a first region comprising a decreasing inner diameter moving in the proximal direction, the first region disposed distal to, and in fluid communication with, the non-expandable impeller assembly, and a second region of constant inner diameter, the second region disposed proximal to and in fluid communication with, the first region as taught by Campbell, since such a modification would provide the predictable results of aiding in fluid flow into the expandable portion of the cannula.
Regarding claim 16, the modified Siess discloses wherein the collapsible and expandable region comprises a shape memory material (e.g. [0028]).
Regarding claim 17, the modified Siess discloses wherein the shape memory material comprises a metal and/or a polymer (e.g. [0028]).
Regarding claim 19, the modified Siess discloses wherein at least a portion of the collapsible and expandable region comprises at least one of the outer profile shapes of the group consisting of: cylindrical, elliptical, conical, flared, and bell-shaped (e.g. Claim 27).
Regarding claim 20, the modified Siess discloses wherein the collapsible and expandable region comprises a support structure comprising at least one of a stent structure and a polymer (e.g. [0009]).
Regarding claim 23, Siess discloses a blood pump comprising: a non-expandable impeller assembly; and a collapsible and expandable region disposed distal to, and in fluid communication with, the non-expandable impeller assembly and comprising a housing defining a lumen therethrough, a proximal end with an outer diameter and an inner diameter, a distal end with an outer diameter and an inner diameter, wherein collapsible and expandable region is adapted to expand to an expanded configuration wherein the inner diameter of the distal end of the collapsible and expandable region is greater than the inner diameter of the proximal end of the collapsible and expandable region ; and a non-expandable inlet region defining inlet apertures in fluid communication with, and disposed distally to, the third region of the collapsible and expandable region (e.g. Fig 1, 2, 11a).
Siess discloses the claimed invention except for a first region comprising a decreasing inner diameter moving in the proximal direction, the first region disposed distal to, and in fluid communication with, the non-expandable impeller assembly, a second region of constant inner diameter, the second region disposed distal to and in fluid communication with, the first region, a third region of decreasing inner diameter moving in the proximal direction, the third region disposed distal to, and in fluid communication with, the second region.  Campbell teaches that it is known to use a first region comprising a decreasing inner diameter moving in the proximal direction, the first 
Regarding claim 24, Siess discloses the distal end of the collapsible and expandable region comprising a flared profile (e.g. Claims 13 and 27).
Regarding claim 25, Siess discloses wherein the collapsible and expandable region comprises a shape memory material (e.g. [0028]).
Regarding claim 26, Siess discloses wherein the shape memory material comprises a metal and/or a polymer (e.g. [0028]).
Regarding claim 28, Siess discloses wherein at least a portion of the collapsible and expandable region comprises at least one of the outer profile shapes of the group consisting of: cylindrical, elliptical, conical, flared, and bell-shaped (e.g. Claim 27).
Regarding claim 29, Siess discloses wherein the collapsible and expandable region comprises a support structure comprising at least one of a stent structure and a polymer (e.g. [0009]).
Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Siess and Campbell, as applied above, in further view of Kapur.
Regarding claims 18 and 27, the modified Siess discloses the claimed invention except for wherein the collapsible and expandable region is biased to expand.  Kapur teaches that it is known to use wherein the collapsible and expandable region is biased to expand as set forth in [0065] to reduce need for energy or active components to induce expansion. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Siess, with wherein the collapsible and expandable region is biased to expand as taught by Kapur, since such a modification would provide the predictable results of reducing need for energy or active components to induce expansion.
Regarding claim 32, the modified Siess discloses a non-expandable inlet region defining a plurality of inlet apertures between a proximal end and a distal end of the non-expandable inlet region, the plurality of inlet apertures in fluid communication with, and disposed distally to, the third region of the collapsible and expandable region (e.g. Fig. 2 and [0019] suction head 16, lateral inlet openings 17).
Regarding claim 33, the modified Siess discloses a non-expandable region positioned distal to the non-expandable impeller assembly and proximal to the first region of the collapsible and expandable region, the non-expandable region in fluid communication with the non-expandable impeller assembly and the first region of the collapsible and expandable region (e.g. Fig. 2 and [0019]).
Regarding claim 34, the modified Siess discloses wherein the inner diameter of the non-expandable impeller assembly is the same as the inner diameter of the proximal end of the collapsible and expandable region (e.g. Fig. 2).
Regarding claim 35, the modified Siess discloses wherein the outer diameter of the distal end of the collapsible and expandable region is greater than the outer diameter of the proximal end of the collapsible and expandable region (e.g. Fig 4).
Regarding claim 36, the modified Siess discloses wherein the inlet comprises at least one aperture (e.g. Fig. 2 and [0019]).
Claims 21, 22, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Siess and Campbell, as applied above, in further view of Anagnostopoulos.
Regarding claim 21 and 30, the modified Siess discloses the claimed invention except for the wherein the collapsible and expandable region comprises an expandable stent having at least one stent cell pattern.   Anagnostopoulos teaches that it is known to use wherein the collapsible and expandable region comprises an expandable stent having at least one stent cell pattern as set forth in [0038] and [0190] to allow conformation to an interior surface.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Siess, with wherein the collapsible and expandable region comprises an expandable stent having at least one stent cell pattern as taught by Anagnostopoulos, since such a modification would provide the predictable results of allowing conformation to an interior surface.
Regarding claim 22 and 31, the modified Siess discloses the claimed invention but does not disclose wherein the expandable stent comprises at least one second stent cell pattern that is different from the first stent cell pattern. Anagnostopoulos teaches that it is known to use wherein the expandable stent comprises at least one second stent cell pattern that is different from the first stent cell pattern as set forth in [0045] (e.g. expandable frame may alternately comprise a slit tube, a tubular .
Response to Arguments
Applicant's arguments filed 03/26/21 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “the first cited filter 10 of Siess may expand and collapse, but does not teach or suggest "a housing defining a lumen therethrough", as claimed in claim 1”, Examiner notes that the portion of the lumen as defined by element 100 is contained within the "collapsible and expandable region". Essentially, the region comprises the portion of catheter 100 that is encompassed by filter 10, thereby including both elements that define the lumen (e.g. element 100) and a portion that is "adapted to expand to an expanded configuration wherein the inner diameter of the distal end of the collapsible and expandable region is greater than the inner diameter of the proximal end of the collapsible and expandable region", as recited in the claim.
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-2, 4-14, 16-36 remain withstanding.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792